          Case 1:20-cv-10374-DJC Document 78 Filed 08/11/21 Page 1 of 4




                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS

ALYSSA TRUEHART, an individual;      )               Civil Action No.: 1:20-CV-10374-DJC
BRIGGETTE MUNNIS, an individual; and on
                                     )
behalf of all others similarly situated,
                                     )               COLLECTIVE ACTION
                                     )
       Plaintiffs,                   )
                                     )               PLAINTIFFS’ MOTION FOR
v.                                   )               APPROVAL OF FLSA SETTLEMENT
                                     )
DARTMOUTH CLUBS, INC. dba KING’S INN )
PREMIER GENTLEMEN’S CLUB, a          )
Massachusetts Corporation; CRAIG J.  )
CABRAL, an individual; CREEP DOE     )
MANAGER, an individual; PAULIE DOE   )
MANAGER, an individual; KIMBERLY DOE )
MANAGER, an individual; DOE MANAGERS )
4-6; and DOES 7-10, inclusive,       )
                                     )
       Defendants.                   )
                                     )




PLAINTIFFS’ MOTION FOR APPROVAL OF FLSA SETTLEMENT                                  PAGE 1
          Case 1:20-cv-10374-DJC Document 78 Filed 08/11/21 Page 2 of 4




       TO     THIS     HONORABLE          COURT       AND      ALL     PARTIES       AND     THEIR

ATTORNEYS OF RECORD:

       PLEASE TAKE NOTICE that plaintiffs Alyssa Truehart (“Truehart”), Briggette

Munnis (“Munnis”), Malkiah Cunningham (“Cunningham”), Sienna Barboza (“Barboza”),

Michaelia Davis (“Davis”), Cassia DePaula (“DePaula”), Jessica Fernandez (“Fernandez”),

Telecia Franklin (“Franklin”), Briana McCants Phan (“Phan”), Abigail Quintal (“Quintal”),

Clarissa Sanchez (“Sanchez”), and Sabrina Wright (“Wright”) (collectively, “Plaintiffs”), by and

through their undersigned counsel, and hereby request approval of the settlement agreements (the

“Agreements”) reached between the Parties.

       This Motion is based upon this Notice, the accompanying Memorandum of Points and

Authorities, the declaration and exhibits thereto, the pleadings, and all other papers on file in this

action, and upon such other evidence and arguments as may be presented at the hearing on this

matter. The Agreements are attached as exhibits to the Declaration of John P. Kristensen filed

concurrently with this Motion. See Declaration of John P. Kristensen (“Kristensen Decl.”) ¶ 2,

Exhibits (“Exs.”) 1-12. Defendants do not oppose this Motion as Court approval is required

before the Settlements could be effectuated.

Dated: August 11, 2021                              /s/ John P. Kristensen
                                                    John P. Kristensen
                                                    California Bar No. 224132
                                                    (Pro Hac Vice)
                                                    KRISTENSEN LLP
                                                    12540 Beatrice Street, Suite 200
                                                    Los Angeles, California 90066
                                                    Telephone: (310) 507-7924
                                                    Fax: (310) 507-7906
                                                    john@kristensenlaw.com

                                                    Chip Muller
                                                    (BBO#672100)
                                                    MULLER LAW LLP
                                                    47 Wood Avenue
                                                    Barrington, RI 02806
                                                    Telephone: (401) 256-5171

PLAINTIFFS’ MOTION FOR APPROVAL OF FLSA SETTLEMENT                                             PAGE 2
          Case 1:20-cv-10374-DJC Document 78 Filed 08/11/21 Page 3 of 4




                                               Fax: (401) 256-5025
                                               chip@mullerlaw.com

                                               Jarrett L. Ellzey
                                               Texas Bar No. 24040864
                                               (Pro Hac Vice)
                                               ELLZEY & ASSOCIATES, PLLC
                                               1105 Milford Street
                                               Houston, TX 77066
                                               Telephone: (713) 554-2377
                                               Fax: (888) 995-3335
                                               jarrett@hughesellzey.com

                                              Attorneys for Plaintiffs




PLAINTIFFS’ MOTION FOR APPROVAL OF FLSA SETTLEMENT                         PAGE 3
         Case 1:20-cv-10374-DJC Document 78 Filed 08/11/21 Page 4 of 4




                                CERTIFICATE OF SERVICE

     I certify that on Wednesday, August 11, 2021, a true and correct copy of the attached
PLAINTIFFS’ MOTION FOR APPROVAL OF FLSA SETTLEMENT was served via
CM/ECF on all participants of record upon the following parties pursuant to Fed. R. Civ. P. 5:

Patrick T. Matthews, Esq.
B.B.O.# 629498
Brian M. Tavares
B.B.O.# 685949
Coastal Legal Affiliates, P.C.
P.O. Box 1870
Fall River, MA 02722
Tel: (508) 676-6900
Fax: (508) 676-9908
Email:
ptmatthews@fallriverattorneys.com
btavares@fallriverattorneys.com

Counsel for Defendants



                                                                     /s/ John P. Kristensen
                                                                       John P. Kristensen
